Title: To Thomas Jefferson from Uriah Forrest, 11 December 1787
From: Forrest, Uriah
To: Jefferson, Thomas



Dear Sir
London 11th. Decr. 1787.

For some time passed it was my intention to pay my respects to your Excellency in Paris, that pleasure I can no longer promise myself, having fixed the 10th. of next month for my departure to America; and not having yet quite adjusted my arrangements for future business. I go direct to Patowmack and hope to be honor’d by your commands; any thing you may wish forwarded either South or North of that River shall have my attention. I do not know how you can any way make me useful either here or in America, if however an opportunity should present itself, I shall not suffer it to escape.
I am afraid the proposed constitution will serve to increase the disorders that it’s framers wished to extinguish. It contains many good articles, but I am free to own there appears to me some so very bad, as to throw the weight in that scale. I cannot reconcile myself to the Idea of a Chief Magistrate being eligible a second Time, much less continuable for Life. Were not the Members too strongly impressed with the late commotion in Massachusetts? We surely have sufferd the people of this Country and those who are disaffected in Our own, to influence our opinion respecting the true state and situation of our people and Government. The most trifling events have been Magnified into Monstrious outrages. Will the next generation Credit Us that, in the first twelve Years of the Independence of thirteen free powerful and separate States, only one rebellion happend, and that that one terminated so speedily and honourably towards Government? The peoples judgments were no sooner inform’d than they return’d to allegiance, and were convinced that their grievences were immaginary, and that they were not oppressed in the manner a few desperate Characters had attempted to teach them.
I am obliged to own myself one of those who do not wish to see the people more obedient to their rulers in the next twelve, or any other twelve years, than they have been in the last. A proper spirit of resistance is the best security for their liberties,  and they shou’d now and then warn their rulers of it. As I am in the legislature and shall be in the convention for the consideration of this proposed Constitution and it is surely a question of the utmost consequence, I wish to acquire every possible information. If your Excellency will indulge me with such observations on it as hath occurd to you, it will indeed oblige me. Rest assured that no other use shall be made of them, than the correcting of my judgment and opinion on the subject.
With every degree of consideration & respect I have the honor to be Sir, Your most Obedt huml Sevt,

Uriah Forrest

